Powers v Celtic Therapeutics Mgt., L.L.L.P. (2022 NY Slip Op 03698)





Powers v Celtic Therapeutics Mgt., L.L.L.P.


2022 NY Slip Op 03698


Decided on June 07, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 07, 2022

Before: Kapnick, J.P., Kern, Singh, Kennedy, JJ. 


Index No. 652844/16 Appeal No. 9874 Case No. 2018-3827 

[*1]Averill L. Powers, Plaintiff-Respondent,
vCeltic Therapeutics Management, L.L.L.P., Doing Business as Auven Therapeutics Management, L.L.L.P. etc., Defendant-Appellant. CT Investors GP L.L.C., et al., Defendants.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Saliann Scarpulla, J.), entered on or about January 17, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated May 25, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: June 7, 2022